Case 2:19-cv-05026-AMD-ARL Document 68 Filed 06/02/20 Page 1 of 14 PageID #: 807



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK




           -----------------------------X
                                        :
           JOSIAH GALLOWAY,             :
                                        :          19-CV-5026 (AMD)(JO)
                            Plaintiff,  :
                                        :          April 2, 2020
                                        :
                      V.                :          Brooklyn, New York
                                        :
           COUNTY OF NASSAU, et al.,    :
                                        :
                            Defendant.  :
           -----------------------------X


              TRANSCRIPT OF CIVIL CAUSE FOR TELEPHONE CONFERENCE
                     BEFORE THE HONORABLE JAMES ORENSTEIN
                        UNITED STATES MAGISTRATE JUDGE

           APPEARANCES:

           For the Plaintiff:               GABRIEL HARVIS, ESQ.
                                            BAREE FETT, ESQ.


           For the Defendant:               BRIAN SOKOLOFF, ESQ.
                                            MICHAEL SIRAVO, ESQ.
                                            ANDREW PRESTON, ESQ.
                                            ALEX ELEFTHERAKIS, ESQ.
           Audio Operator:


           Court Transcriber:               ARIA SERVICES, INC.
                                            c/o Elizabeth Barron
                                            102 Sparrow Ridge Road
                                            Carmel, NY 10512
                                            (845) 260-1377



           Proceedings recorded by electronic sound recording,
           transcript produced by transcription service
Case 2:19-cv-05026-AMD-ARL Document 68 Filed 06/02/20 Page 2 of 14 PageID #: 808
                                                                              2



    1                 THE COURT:     Civil cause for initial

    2   conference, docket number 19-CV-5026, Galloway v.

    3   County of Nassau, et al.

    4                 Counsel, can you please state your names for

    5   the record.

    6                 MR. HARVIS:      This is Gabriel Harvis for the

    7   plaintiff.     Good morning, your Honor.

    8                 THE COURT:     Good morning.

    9                 MS. FETT:     Good morning, your Honor --

  10                  MR. SOKOLOFF:      Brian Sokoloff, Sokoloff

  11    Stern LLP, for the Nassau County defendants.               Good

  12    morning, your Honor.

  13                  THE COURT:     Good morning.

  14                  MS. FETT:     Good morning, your Honor.          This

  15    is Baree Fett for the plaintiff, Josiah Galloway.

  16                  THE COURT:     Good morning.

  17                  MR. SIRAVO:      Good morning, your Honor.          This

  18    is Michael Siravo for the Incorporated Village of

  19    Hempstead, Police Officer Horowitz and Detective

  20    Cunningham.

  21                  THE COURT:     Good morning.

  22                  MR. PRESTON:      Andrew Preston for the same

  23    defendants, your Honor.

  24                  THE COURT:     Good morning.

  25                  MR. ELEFTHERAKIS:       Good morning, your Honor.
Case 2:19-cv-05026-AMD-ARL Document 68 Filed 06/02/20 Page 3 of 14 PageID #: 809
                                                                              3



    1   Alexander Eleftherakis, also for the County defendants.

    2                 THE COURT:       Good morning.     Is that

    3   everybody?

    4                 MR. HARVIS:       Yes.

    5                 THE COURT:       All right, folks, just give me

    6   one moment here.       Okay.     Again, my apologias for

    7   keeping you all waiting.          I know you’ve had a

    8   conference already with Judge Donnelly discussing

    9   motion practice and some of the other circumstances of

  10    the case.     I won’t go over old ground again.

  11                  I think under the circumstances where we’re

  12    all working under severe constraint, I’m going to put

  13    off for another day, if ever, the discussion of how

  14    defense counsel entered an appearance on behalf of

  15    somebody who doesn’t exist.            I’ll leave it at the

  16    observation that that should never have happened, and

  17    I’m counting on counsel to adopt procedures to make

  18    sure that they are not in the future entering

  19    appearances on behalf of clients they haven’t met.

  20    Fair enough?

  21                  MR. SOKOLOFF:       Fair enough.

  22                  THE COURT:       All right.    In any event, the

  23    previously named defendant Detective Foley is no longer

  24    named in the amended complaint, second amended

  25    complaint.
Case 2:19-cv-05026-AMD-ARL Document 68 Filed 06/02/20 Page 4 of 14 PageID #: 810
                                                                              4



    1                 All right, I’ve read the pleadings and I

    2   don’t anticipate we’re going to talk about the facts of

    3   the case a whole lot but, Mr. Harvis or Ms. Fett, is

    4   there anything you think I need to know just to get up

    5   to speed in the case that isn’t already in the

    6   pleadings?

    7                 MR. HARVIS:      No, your Honor.       We tried to

    8   spell everything there.         We did have the proceeding

    9   before Judge Donnelly, where we had the benefit of the

  10    Court’s guidance in terms of the anticipated motion.

  11    And if your Honor noticed, we tried to incorporate the

  12    Court’s remarks in the way that we amended the

  13    complaint.     We took out the Monell claim.

  14                  THE COURT:     Yeah.

  15                  MR. HARVIS:      We removed it because of

  16    paucity claims of the defendants, so we feel confident

  17    now that we have kind of a streamlined way to proceed.

  18                  THE COURT:     Yeah, okay.      Any of the

  19    defendants want to tell me anything that isn’t in the

  20    pleadings to get me up to speed?

  21                  MR. SOKOLOFF:      This is Brian Sokoloff.         I

  22    would just say we got the second amended complaint late

  23    in the night, after we filed our -- the discovery

  24    questionnaire.      There were two new defendants who were

  25    added and we are looking at whether there are motions
Case 2:19-cv-05026-AMD-ARL Document 68 Filed 06/02/20 Page 5 of 14 PageID #: 811
                                                                              5



    1   available, not a complete motion to dismiss --

    2                 THE COURT:     Yeah.

    3                 MR. SOKOLOFF:      -- but perhaps a partial

    4   motion to dismiss claims in the second amended

    5   complaint but we haven’t come to a conclusion on that

    6   yet.

    7                 THE COURT:     Okay.    And on behalf of

    8   Hempstead, Horowitz, Cunningham, anything else you

    9   folks want to add?

  10                  MR. SIRAVO:      No, nothing, Judge, thank you.

  11                  THE COURT:     Okay.    Where does the dispute

  12    lie factually, if at all?          Is this essentially a

  13    factual dispute or a legal one?           From the defendants’

  14    perspective, I don’t really know what your story is.

  15                  MR. SIRAVO:      Brian, do you want to go first?

  16                  MR. SOKOLOFF:      Well, yeah.      Our story is

  17    that we didn’t do anything unconstitutional or

  18    improper.     The fact that --

  19                  THE COURT:     But that’s -- sorry to

  20    interrupt.     That’s essentially a legal defense and I

  21    get that you have some legal defenses you’ll want to

  22    assert.     But is the complaint’s factual allegations

  23    about how the lineup was conducted and what happened

  24    with the complaining witness and identification

  25    procedures -- is there a factual dispute going on there
Case 2:19-cv-05026-AMD-ARL Document 68 Filed 06/02/20 Page 6 of 14 PageID #: 812
                                                                              6



    1   or is it really just, that doesn’t amount to liability?

    2                 MR. SOKOLOFF:      No, there is a factual

    3   dispute there.

    4                 THE COURT:     Okay, so focus me on that.

    5                 MR. SOKOLOFF:      So there are claims that the

    6   victim was coerced by police officers.             The officers

    7   say that didn’t happen.         There was no coercive

    8   questioning.

    9                 THE COURT:     Okay.

  10                  MR. SOKOLOFF:      There’s a new allegation in

  11    the new complaint that one of the officers said

  12    something after the witness picked out the suspect,

  13    either in the photo array or the lineup, I forget

  14    which.    That’s correct and the officers deny that they

  15    gave any kind of encouragement or anything regarding

  16    that, so that’s a factual dispute.

  17                  THE COURT:     Okay.    Is there a factual

  18    dispute surrounding the attempts to either shave the

  19    plaintiff’s head or cover his head for the lineup,

  20    disguised his height and so on?           Is that in dispute

  21    factually or is it just a legal dispute here?

  22                  MR. SOKOLOFF:      Your Honor, I don’t think

  23    that’s in dispute but --

  24                  THE COURT:     Okay.

  25                  MR. SOKOLOFF:      The legal dispute there, if I
Case 2:19-cv-05026-AMD-ARL Document 68 Filed 06/02/20 Page 7 of 14 PageID #: 813
                                                                              7



    1   may, is that these were all hashed out before, during,

    2   and after (ui).

    3                 THE COURT:     I wasn’t inviting a discussion

    4   of the legal issue.        I understand you’re going to

    5   litigate that.      I just wanted to know factually where

    6   things lie but it informs the discovery.              I’ll leave it

    7   for another day to have a discussion of why on earth

    8   police might want to do what apparently they did here,

    9   even if they are legally privileged to do so or, at a

  10    minimum, somehow protected from legal consequences for

  11    such action.      I just wanted to know what the factual

  12    issues are.

  13                  MR. ELEFTHERAKIS:       Your Honor, pardon me.

  14    This is Alex Eleftherakis, also representing the County

  15    defendants.

  16                  THE COURT:     Yes.

  17                  MR. ELEFTHERAKIS:       I just wanted to add that

  18    the alleged -- the alleged demand to shave plaintiff’s

  19    head that is referenced in the complaint, that is

  20    disputed.

  21                  THE COURT:     Yes.

  22                  MR. ELEFTHERAKIS:       The officers deny --

  23                  THE COURT:     That is disputed.

  24                  MR. ELEFTHERAKIS:       -- ever threatening to

  25    shave Mr. Galloway’s head.
Case 2:19-cv-05026-AMD-ARL Document 68 Filed 06/02/20 Page 8 of 14 PageID #: 814
                                                                              8



    1                 THE COURT:     Did they request that he shave?

    2   In other words, was there some attempt made in some

    3   form to get him to no longer have the hair he had for

    4   purposes of the lineup?

    5                 MR. ELEFTHERAKIS:       Not that we are aware of.

    6   The officers claim there was never an attempt to shave

    7   his head.     The hats were the only method I guess that

    8   was used to insure conformity among the hairstyles of

    9   the suspects.

  10                  THE COURT:     Okay.    All right, folks, I’ve

  11    got your proposed discovery plan.            Does that take into

  12    account -- I’m assuming it does given the dates here,

  13    but does it take into account the constraints that

  14    we’re all operating under now with the social

  15    distancing, or was that done before you anticipated

  16    those constraints?

  17                  MR. SOKOLOFF:      It doesn’t on this end for

  18    the County.      It does not.

  19                  THE COURT:     It does not, okay.

  20                  MR. SOKOLOFF:      Right.

  21                  THE COURT:     All right, I’ll keep that in

  22    mind but this is a schedule you all agreed to.                Does it

  23    make sense to everybody if I adopt that schedule with

  24    the understanding that there are going to be some

  25    difficulties ahead in completing discovery and once you
Case 2:19-cv-05026-AMD-ARL Document 68 Filed 06/02/20 Page 9 of 14 PageID #: 815
                                                                              9



    1   have a better sense of what’s needed because of the

    2   social distancing, you’ll let me know and I’ll be

    3   receptive to extending discovery as needed for that.

    4   Does that make sense to everybody?

    5                 MR. ELEFTHERAKIS:       Yes, your Honor.

    6                 MR. HARVIS:      Fine with me, your Honor.

    7                 MS. BRETT:     Yes, your Honor.

    8                 THE COURT:     I lost my train of thought.           Oh,

    9   I’m sorry.     Are there any issues that you have already

  10    identified as likely to be in dispute for purposes of

  11    discovery?

  12                  MR. HARVIS:      On behalf of the plaintiff,

  13    your Honor, I don’t think so.           What I would say is,

  14    because we have a parallel court of claims action

  15    that’s underway, we’ve actually taken a fair amount of

  16    documentary discovery.         We expect to be able to produce

  17    a fair volume of records to the other parties now that

  18    we’re in discovery.        The only thing we really don’t

  19    have are disciplinary and personnel records of the

  20    defendants, so that’s -- I don’t know if it’s in

  21    dispute or not but that’s just one thing we have our

  22    eye on.

  23                  THE COURT:     Okay.

  24                  MR. HARVIS:      And I was just going to mention

  25    -- this is kind of shifting gears a little bit but I
Case 2:19-cv-05026-AMD-ARL Document 68 Filed 06/02/20 Page 10 of 14 PageID #: 816
                                                                             10



    1   just wanted to say that we had mentioned to the

    2   defendants when we were talking about the schedule that

    3   since we do have this Covid situation right now and

    4   it’s going to limit our ability to take depositions,

    5   and since Judge Donnelly had encouraged the parties to

    6   look at settlement, that perhaps we should take this

    7   time to see if that’s viable.

    8                 THE COURT:      Yeah.

    9                 MR. HARVIS:      And I don’t know if -- I just

   10   wanted to bring that to the Court’s attention.                I don’t

   11   know if all the parties are on exactly the same page

   12   about that but that was just something that I thought

   13   might be a good use of our time.

   14                 THE COURT:      That was going to be my next

   15   topic.     Before we pivot to settlement, which I do want

   16   to get to, I just want to know from the defendants,

   17   have you identified any issues that -- discovery issues

   18   that I’m likely to need to rule on?

   19                 MR. PRESTON:      Your Honor, this is Andrew

   20   Preston.     I think the initial issue that I have is that

   21   much of these records are sealed, so I’d like to

   22   circulate a 160.50 unsealing stipulation.               And I would

   23   ask that after the parties have signed it, that your

   24   Honor so order it, just because even though I know it’s

   25   effective without your Honor’s signature, having that
Case 2:19-cv-05026-AMD-ARL Document 68 Filed 06/02/20 Page 11 of 14 PageID #: 817
                                                                              11



    1   seems to get us the records much more quickly.                Would

    2   you be willing to do that?

    3                 THE COURT:      No, no, no, Mr. Preston, let’s

    4   stop there.      I get this with some regularity, more

    5   often in the context of subpoenas where, usually, a

    6   police department will say, we’re not giving records

    7   under a subpoena without a judge’s signature.                So

    8   whoever it is, whether it’s the D.A.’s office or

    9   somebody else who says, we have an effective release

   10   but we want to a judge to sign something, please let

   11   them know that the thing I’ll sign is a contempt

   12   sanction order, okay?

   13                 MR. PRESTON:      I will, your Honor.

   14                 THE COURT:      Okay, because people don’t get

   15   to decide which legal rules to follow and which ones

   16   not to follow.       Anything else that’s a discovery issue

   17   that you anticipate I’ll need to rule on?

   18                 MR. SOKOLOFF:       This is Brian Sokoloff.         I

   19   would just point out that we got the plaintiff’s

   20   automatic disclosure last night, and I do have an issue

   21   with one part of this but we haven’t conferred yet, so

   22   I don’t want to take it to the Court until I give Mr.

   23   Harvis an opportunity to consider my position on it.

   24                 THE COURT:      Okay, fair enough.        I certainly

   25   encourage you to find more things out bringing them to
Case 2:19-cv-05026-AMD-ARL Document 68 Filed 06/02/20 Page 12 of 14 PageID #: 818
                                                                             12



    1   me.

    2                 So on settlement -- and I should tell you

    3   folks I have a bail hearing I have to get to soon so

    4   this will be short.        But have you had any discussions

    5   among yourselves about trying to discuss settlement,

    6   either with me or mediation privately?

    7                 MR. SIRAVO:      We have, Judge.

    8                 MR. HARVIS:      We have preliminarily, yes,

    9   your Honor, and it seems like the defendants are

   10   interested in private mediation --

   11                 THE COURT:      Private?

   12                 MR. HARVIS:      -- and we wanted to as well,

   13   your Honor.

   14                 MR. SIRAVO:      Not private, your Honor, a

   15   court-appointed mediator.

   16                 THE COURT:      A settlement conference with me

   17   or the court-sponsored mediation program?

   18                 MR. SIRAVO:      The Court’s mediation program,

   19   your Honor.

   20                 THE COURT:      Does everybody agree to a

   21   referral to that?

   22                 MR. SOKOLOFF:       Yeah, we don’t have any --

   23                 MR. SIRAVO:      I think -- I can’t speak for

   24   everyone, Judge.        I’m sorry, this is Michael Siravo.

   25   We haven’t -- we’ve agreed to it in principle but he
Case 2:19-cv-05026-AMD-ARL Document 68 Filed 06/02/20 Page 13 of 14 PageID #: 819
                                                                             13



    1   question is when to do it.          I think we all agree that

    2   discovery needs to move along at a fair clip for us to

    3   get to that point.

    4                 THE COURT:      I see, okay, so you’re not there

    5   yet.

    6                 MR. SIRAVO:      No, not yet.

    7                 THE COURT:      I am eager to have you folks

    8   discuss settlement, either with me or in some alternate

    9   mediation forum.        However you can all agree to it, I

   10   think it’s a great idea.          I’m going to enter the

   11   discovery plan you’ve proposed but please, at the

   12   earliest opportunity, when you all agree on it, let me

   13   know how I can help either scheduling something -- you

   14   know, it won’t be in person in the near future but we

   15   can do separate calls or referring you to mediation,

   16   where I’m sure they can come up with a remote way of

   17   doing it.      Whatever I can do to grease the skids to get

   18   that moving, let me know.          But for now, I’m just going

   19   to enter the discovery schedule that you proposed.

   20                 Is there anything else that we can

   21   accomplish today?

   22                 MR. HARVIS:      Not from plaintiff, thank you,

   23   your Honor.

   24                 MR. SOKOLOFF:       Nothing from the County,

   25   thank you, your Honor.
Case 2:19-cv-05026-AMD-ARL Document 68 Filed 06/02/20 Page 14 of 14 PageID #: 820
                                                                             14



    1                 MR. SIRAVO:      Nothing from the Village

    2   defendants, your Honor.

    3                 THE COURT:      Just so you have it for planning

    4   purposes, I’m going to put this down for a status

    5   conference on September 24 th at 9:30.            Hopefully, by

    6   then, we will all resume gathering in person and

    7   enjoying each other’s company.            But if need be, we will

    8   turn it into a telephone conference.             But that’s the

    9   date, September 24 th at 9:30.

   10                 I hope you’re all staying safe and healthy.

   11   My best wishes to all of you in these trying times.

   12   Have a good day, everybody.

   13                 MR. HARVIS:      Thank you, your Honor.

   14                 MR. SOKOLOFF:       Thank you, your Honor.

   15                              * * * * * * *
